Wright, J.
We are not advised upon what ground this motion was sustained. That is to say we are not directed by the motion, the record or argument, to the specific reason urged by appellees against the truth of the affidavit. And while we have examined with much care the entire record, to discover, if possible, the ground upon which the motion was sustained; we are unable to find the same. The proceedings all seem to be regular, the petition and affidavit apparently true and the writ in all respects correct. And though defendants did afterwards appear to the action, the fact that they had absconded at the time of its commencement, was not by such appearance contradicted by any means to such' an extent as to make it apparent that the affidavit was false. They may have been absconding debtors at the time the writ was issued (and this is pretty conclusively shown by the return of the officer) and have returned afterwards. Had they absconded at the time charged, is the material inquiry in such cases.
The order dissolving the attachment is reversed.